      Case 1:14-cr-00547-ALC Document 264 Filed 03/03/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------- X

UNITED STATES OF AMERICA                       ORDER

         - v. -                                Sl 14 Cr. 547 (ALC)

JOSE CARLOS PANIAGUA et al.,

                      Defendants.


--------------------------------- X

     UPON the application of the United States, by the United

States Attorney for the Southern District of New York, by

Assistant United States Attorney Russell Capone:

     It is found that the Superseding Indictment in the above-

captioned action, Sl 14 Cr. 547, is currently sealed and the

United States Attorney's Office has moved to have it unsealed;

and it is therefore

     ORDERED that Indictment Sl 14 Cr. 547 be unsealed and

remain unsealed pending further order of the Court.

Dated:   New York, New York
         March 3, 2020


                                    United States Magistrate Judge
                                    Southern District of New York
